Order entered October 30, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00566-CV

                 KELVIN SMITH AND ANGELIA SMITH, Appellants

                                            V.

                 CONN APPLIANCES, INC. D/B/A CONN’S, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-14173

                                        ORDER
      We GRANT appellants’ motion for an extension of time to file a brief. Appellants shall

file a brief by MONDAY, NOVEMBER 30, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE